Per Curiam,
In disposing of the motion for a new trial, the learned judge of the 23d judicial district, who specially presided at the trial of this case, carefully reviewed the evidence and came to the conclusion that he was right in directing a verdict for the use plaintiff; and, with the view of properly molding the verdict, etc., he made the order of May 11, 1895, appended to his opinion. Afterwards, on May 22,1895, judgment on the verdict as molded by him was entered by his direction as the same now appears on the record. The entiy on the record concludes with this saving clause:
“ This judgment to be without prejudice to the rights of the *362defendants to take tlieir appeal to the Supreme Court upon tbe merits of tbe questions involved as to tbe liability of tbe sheriff and bis bail upon all questions raised on tbe trial in court, and not as to any question relative to tbe form of this verdict.”
A few days thereafter tbe defendants appealed, and removed tbe record to tins court. Tbe only subject of complaint is:
“ Tbe court erred under all tbe evidence in directing a verdict for tbe plaintiff.”
This, of course, has involved an examination and consideration of tbe evidence; and that has resulted in satisfying us that tbe learned trial judge committed no error in directing tbe jury “ to return a verdict for the plaintiff.” As to tbe sum named in tbe verdict, there was an error resulting from miscalculation, but that was corrected in disposing of tbe motion for new trial, etc., and tbe proper sum appears in tbe judgment as entered.
In view of tbe full and accurate statement and discussion oi tbe evidence contained in tbe opmion of tbe learned trial judge above referred to, it is unnecessary for us to fortify tbe conclusion we have reached by a detailed reference to tbe evidence. We are satisfied as to tbe substantial correctness of bis application of tbe law to tbe undisputed facts as they appear in tbe record; and tbe judgment is therefore affirmed on luis opinion.
Judgment affirmed.